Lipscomb, J.
Tlio only point presented for our consideration in this case Is the sufficiency of the indictment. It was drawn under article 1479, Hart. Dig., for permitting playing at a game of cards. The district judge quashed the indictment, because it did not allege any particular game at cards. Wo believe that, in testing the sufficiency of the indictment, the articles 1474 and 1475 must he taken'in connection with article 1479, and that it was not necessary to allege or prove what was the particular game at cards .played; that in alleging that it was a game at cards, the language of tlio .statute is substantial].;' followed, which in these statutory offenses we have always held to be sufficient. The judgment is reversed.and the cause remanded.
Reversed and remanded.